IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-30417
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GLENN T. HAMPTON, II,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 98-CR-10024-ALL
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Glenn T. Hampton, II, has moved

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Hampton has received a copy of

counsel’s motion, brief, and supplemental brief, but has not

filed a response.

     Our independent review of the briefs and the record

discloses no nonfrivolous issue for appeal.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.     5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.